United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4394
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Todd Andes,                              *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 2, 2007
                                 Filed: April 6, 2007
                                  ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Todd Andes appeals the sentence the district court1 imposed after he pleaded
guilty to a felon-in-possession offense. In a brief filed under Anders v. California,
386 U.S. 738 (1967), his counsel asserts that Andes’s 188-month sentence is excessive
and that the district court violated Andes’s rights when it enhanced his sentence based
on prior convictions.




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       We enforce the broad appeal waiver included in Andes’s plea agreement: the
plea colloquy reflects that Andes understood and voluntarily accepted the terms of the
plea agreement, including the waiver; this appeal falls within the scope of the waiver;
and no injustice would result. See United States v. Andis, 333 F.3d 886, 889-92 (8th
Cir. 2003) (en banc) (discussing enforceability of appeal waiver); see also United
States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing
appeal waiver in Anders case).

      Accordingly, we dismiss the appeal, and we grant counsel leave to withdraw.
                     ______________________________




                                         -2-